*426MEMORANDUM ***
Anthony Alonzo appeals pro se from the district court’s summary judgment for the Department of Veterans Affairs in his Title VII action alleging ethnic discrimination and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Nilsson v. City of Mesa, 503 F.3d 947, 951 (9th Cir.2007), and we affirm.
The district court properly granted summary judgment because Alonzo did not raise a triable issue as to whether the conduct of which he complained occurred due to his ethnicity or in retaliation for earlier complaints of discrimination. See id. at 954-55 (affirming summary judgment for employer because plaintiff failed to meet her burden of raising a genuine issue of material fact with respect to her Title VII claim).
Because we are limited to the evidence of record, we cannot consider the declaration filed by Alonzo on May 31, 2007. See Willis v. Pac. Mar. Ass’n, 236 F.3d 1160, 1168 (9th Cir.2001) (“The appellate court is limited to evidence in the record.”).
The district court did not abuse its discretion by declining to consider evidence submitted by Alonzo for the first time in his objections to the magistrate judge’s recommendation because Alonzo provided no reason to explain why that evidence was not previously presented to the magistrate judge. See United States v. Howell, 231 F.3d 615, 622 (9th Cir.2000) (“[W]e conclude that a district court has discretion, but is not required, to consider evidence presented for the first time in a party’s objection to a magistrate judge’s recommendation.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.